     CASE 0:19-cv-00402-MJD-ECW Document 15 Filed 07/20/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



DAVID EUGENE SCHEPER,

                  Petitioner,

v.                                   MEMORANDUM OF LAW & ORDER
                                     Case No. 19-402 (MJD/ECW)

Warden M. Rios,

                  Respondent.



David Eugene Scheper, pro se.

Ana H. Voss, Ann M. Bildtsen, and Erin M. Secord, Assistant United States
Attorneys, Counsel for Respondent.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Elizabeth Cowen Wright

dated June 5, 2020. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Accordingly, based upon the Report & Recommendation, files, records,

and proceedings herein, IT IS HEREBY ORDERED:




                                       1
    CASE 0:19-cv-00402-MJD-ECW Document 15 Filed 07/20/20 Page 2 of 2




      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Elizabeth Cowan Wright dated June 5, 2020 [Docket
         No. 14].

      2. Scheper’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §
         2241 [Docket No. 1] is DENIED AS MOOT to the extent he seeks
         “immediate release” to home confinement;

      3. Scheper’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §
         2241 [Docket No. 1] is DENIED to the extent he seeks
         “immediate release” from all confinement; and

      4. This matter be DISMISSED WITHOUT PREDJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 20, 2020                s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                       2
